Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
This office action is in response to the application filed 9/10/2019, wherein claims 1-4 are pending. 
Claim Objections
Claim 1 is objected to because of the following informalities:  
Regarding claim 1, “ the gaze correcting part having mutually different colors on a facing surface facing the wearer” should be changed to “the gaze correcting part having mutually different colors on a facing surface configured  to face the wearer” to avoid potential 101 issues related to positively claiming the wearer.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sved (U.S. Patent No. 5790230) in view of Grant  (U.S. Patent No. 6811258) and further in view of Sup (U.S. 20110131712).
	Regarding claim 1, Sved teaches a goggle (fig. 10), comprising: a lens body (92); a lens body supporting part (93) configured to support the lens body (fig. 10); a face plate part (94) positioned on a peripheral edge part behind the lens body supporting (93) part (figs. 10,11), having flexibility and capable of coming into contact with a face of a wearer (col. 7, lines 42-50, fig. 10); and a gaze correcting part (91) provided in a center of the face plate part (figs. 10,11), having a rectangular column shape (33 or 28 or 29, fig. 12) and enabling correction of a gaze of the wearer (via 16,18) (col. 7, lines 42-50); the gaze correcting part (91) having a facing surface (surface of 40,42 facing the wearer) facing the wearer, a right side surface (surface of 18) located to the right of the facing surface (fig. 10) and a left side surface (surface of 16) located to the left of the facing surface (fig. 10) and dividing a field of view of the wearer into a right field of view (through 18) and a left field of view (through 16); but fails to teach the gaze correcting part having mutually different colors on the facing surface facing the wearer, the right side surface located to the right of the facing surface and the left side surface located to the left of the facing surface.
	Grant teaches eyewear wherein one lens is tinted green and the other lens is tinted yellow to encourage better visual contrast and provide improved vision quality (abstract, claim 1).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have tinted one lens of 
The Sved/Grant combined reference doesn’t specifically teach the facing surface being a different color than the right side surface and left side surface.
Sup teaches eyewear (1) including a nose bridge (21) wherein different components of the eyewear are different colors to enhance the aesthetic appearance of the eyewear (abstract, paras. 15,22,32,25).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have made the nose bridge of 91 of the combined reference including the facing surface a different color than the right side surface and left side surface in view of Sup in order to enhance the aesthetic appearance of the invention (para. 22 of Sup).
Regarding claim 2, the Sved/Grant/Sup combined reference teaches the gaze correcting part (91) is attachably and detachably provided in a center of the face plate part (figs. 10,11)(col. 7, lines 50-59).
Regarding claim 3, the Sved/Grant/Sup combined reference teaches the lens body (92) is a left-and-right integrated lens body (fig. 10, col. 7, lines 60-63).
Regarding claim 4, the Sved/Grant/Sup combined reference teaches the gaze correcting part (91) has elasticity (40,42 can be formed of rubber, col. 5, lines 45-48).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Rogers (U.S. 20130298318) teaches eyewear with a central pad device and Ryan (U.S. 20070226882) teaches eyewear with vertical elements in the field of view.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBY M SPATZ whose telephone number is (571)270-0579. The examiner can normally be reached M-F 10:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/ABBY M SPATZ/           Examiner, Art Unit 3732   

/NATHAN E DURHAM/           Primary Examiner, Art Unit 3732